Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 - 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alliot (US 2009/0293792) in view of Bhat et al. (US 2012/0160510).
Regarding claims 1 and 6, Alliot discloses a method for installing a pipe assembly, the method comprising the steps of: forming the pipe assembly by coupling a load bearing member (chain 110) and counter weight (110) to a pipe (100); floating the pipe assembly proximate to the water surface until in an appropriate position; and then permitting the pipe assembly to sink to the sea bed; wherein the load 
Regarding claims 4 and 9, Alliot further discloses before the floating step, coupling a plurality of selectively removable buoyancy tanks (buoyancy elements 102; the buoyancy elements are functionally equivalent to buoyancy tanks) to the pipe assembly (pipe 100), and, after the floating step, detaching the buoyancy tanks from the pipe assembly (Figs. 1 and 3; paragraphs 0060 and 0082).
Regarding claim 5, Alliot further discloses the pipe assembly (100) is pulled by at least one boat (tugs 104, 106, 108) so as to place the pipe assembly in the position (Figs. 1 and 3; paragraph 0061).
Response to Arguments
Applicant’s arguments with respect to claims 1, 4 - 6, and 9 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/12/2021